Citation Nr: 1505937	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  08-39 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini


REMAND

The Veteran had active military service from May 1970 to February 1973.  The appellant is the Veteran's surviving spouse.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2012, the Board remanded the appellant's claim for purposes of conducting additional development.  Following the development requested, the agency of original jurisdiction (AOJ) issued an April 2013 supplemental statement of the case (SSOC) continuing the denial of the appellant's claim.  

By way of history, in a May 2007 rating decision, the RO denied a claim by the Veteran of service connection for a low back disability.  The RO's denial of the claim appears to be based in part on a May 2007 VA medical opinion.  In the opinion, the VA examiner indicated that the Veteran had suffered a back injury in service, but it had been a muscle injury only.  The Veteran's current back disability was related to degenerative processes of the spine that were due to osteoporosis and osteopenia.  According to the examiner, the osteoporosis and osteopenia were associated with the Veteran's liver disease.  

The Veteran died in January 2008.  At that time, he was not service connected for any disability.  Also in January 2008, the appellant filed her claim for Dependency and Indemnity Compensation (DIC).  In a May 2008 rating decision, the RO denied a claim of service connection for a low back disability for accrued purposes, and also denied a claim of service connection for the cause of the Veteran's death.   

The appellant's notice of disagreement (NOD) specifically indicated that she was appealing only the denial of the claim of service connection for the cause of the Veteran's death.  In her VA Form 9 (Appeal to Board of Veterans' Appeals), the appellant alleged that but for the Veteran's back disability and the medication he was taking for it, he would have remained physically active.  She asserted that the lack of activity ultimately caused his physical deterioration and lead to his death.  

The Veteran's VA medical records document his treatment for a number of disabilities to include bilateral shoulder pain, chronic obstructive pulmonary disease (COPD), hepatitis C, and substance abuse.  Medical records dated from November 2005 until his death in January 2008 reflect diagnostic findings of destruction of the L4/5 vertebral bodies as well as L4-5/L5-S1 discs.  A July 2007 VA record noted that the Veteran's functional status was very poor mainly from severe arthritis, that the Veteran was wheelchair bound, and that he stayed home most days.  Otherwise, the Veteran's VA records in January 2008 note T-5 compression (due to vertebral collapse) of the spinal cord, worsening liver function, as well a pulmonary issues.  A VA treatment record dated January 15, 2008, noted end-stage liver disease as well as spinal cord compression.  On January 17, 2008, the Veteran was transferred to the MICU (medical intensive care unit) suffering from hypoxia and respiratory failure.  He was later intubated and died on January [redacted], 2008.  

The Veteran's death certificate notes the immediate cause of his death as due to small bowel ischemia due to or as a consequence of hypotension due to or a consequence of sepsis.  Other significant conditions contributing to death but not resulting in the underlying cause were hepatitis cirrhosis, COPD, and thoracic spine vertebral collapse.  

Per the Board's September 2012 remand instructions, the AOJ obtained the Veteran's service treatment records (STRs) as well as issued the appellant a corrective notice letter in compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In addition, the AOJ obtained a VA medical opinion as requested by the Board.  The Board's opinion request instructed the examiner to opine as to whether any of the conditions listed on the Veteran's death certificate were caused or aggravated by his military service.  It also instructed the examiner to provide a medical opinion as to whether any other disability, caused or aggravated by the Veteran's military service, contributed to his death.  

In her April 2013 opinion, the VA examiner commented that she had reviewed the Veteran's claims folders.  It is not clear to the Board, however, that the examiner reviewed the Veteran's Virtual VA file and the complete VA record history associated with the Veteran's treatment at the VA Medical Center (VAMC) in Ann Arbor, Michigan.  The VAMC Ann Arbor records chronical the Veteran's onset and treatment for low back pain beginning late in 2005 through January 2008.  They also document the Veteran's hospitalization and treatment leading up to his death in January 2008.  

In her opinion, the VA examiner refers to two VAMC Battle Creek, Michigan treatment records dated in March 2000 and September 2002.  These records do not necessarily relate to the Veteran's declining physical health and low back disability.  While the paper claims files do include treatment records from the VAMC Ann Arbor, such records appear dated no later than April 2007.  

In light of the importance of a medical opinion based on a thorough review of all available medical evidence, and as it does not appear the VA examiner reviewed the Veteran's treatment records from the VAMC Ann Arbor located in the Virtual VA electronic file, the record should be returned to the April 2013 VA examiner to allow for such review and to provide an addendum medical opinion.   

With respect to the VA examiner's opinion in April 2013, the following was reported by the examiner: 

There are no medical records of evidence to establish a medical nexus between veteran's "back condition" and military service.  Although there is a record of treatment in service for acute back pain believed due to recent wrestling[,] no permanent service connection is shown by the service medical records or demonstrated by evidence following service.  

Medical records do not substantiate that the veteran was treated for small bowel ischemia, hypotension, sepsis, hepatiti[s] C, COPD or TS vertebral collapse while on active duty[;] nor was he diagnosed within 1 year from the date he was discharged.  

There are no medical records of evidence to substantiate any other disability caused or aggravated by the veteran's active duty service contributed to his death.   

The Board notes that a medical examination report (to include a medical opinion) must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), citing Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In light of this remand for the VA examiner's additional review of the Veteran's VAMC Ann Arbor treatment records in Virtual VA, it would be helpful to the Board if the examiner provided an addendum medical opinion regarding the Veteran's death and its possible relationship to active duty service.  In particular, the examiner should discuss why she does or does not believe that the Veteran's back disability (noted per an MRI of the lumbar spine as destruction of the L4/5 vertebral bodies and L4-5/L5-S1 discs, as well as a later diagnosis of T-5 vertebral collapse) is necessarily related to any back injury he suffered during service.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folders should be referred back to the VA examiner who provided the April 2013 medical opinion.  The examiner should offer an addendum to her opinion based on a review of the evidence of record, including records maintained on Virtual VA.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

The VA examiner should review her April 2013 medical opinion as well as the Veteran's Virtual VA file and those records from the VAMC in Ann Arbor, Michigan.  In addition, the VA examiner should also review, if not conducted previously, the May 2007 VA examination and opinion (pertaining to the Veteran's back disability).  Following this review, the VA examiner should again comment on the medical probabilities that any of the conditions listed on the Veteran's death certificate were caused or aggravated by his military service, or whether any other disability that was caused or aggravated by the Veteran's military service contributed to his death.  

Specifically, the examiner's discussion should include why she does or does not believe that the Veteran's back disability (identified per an MRI of the lumbar spine as destruction of the L4/5 vertebral bodies and L4-5/L5-S1 discs, as well as a later diagnosis of T-5 vertebral collapse) is related to any back injury he suffered during active duty service.  (See July 31, 1972 and January 4, 1973 service treatment records which note treatment for back pain.) 

A complete rationale should be given for all opinions and conclusions expressed.  Any opinion provided must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  

If the examiner finds that she must resort to speculation to render the requested opinion(s), she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

If the April 2013 VA examiner is not available to provide an addendum opinion, make arrangements for the file to be reviewed by another examiner who should be asked to supply the opinion.  

2.  After the above-requested development has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue as listed on the title page of this remand.  If the benefit sought is denied, the appellant and her representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

